Case: 15-20510      Document: 00513486433         Page: 1    Date Filed: 04/29/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 15-20510
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            April 29, 2016
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

TOMMY ALEXANDER, SR.,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:89-CR-331-1


Before DAVIS, JONES, and GRAVES, Circuit Judges.
PER CURIAM: *
       Tommy Alexander, Sr., federal prisoner # 07193-035, appeals the denial
of his motion to reduce his sentence under 18 U.S.C. § 3582(c)(2). The district
court determined that, while Alexander was eligible for a sentence reduction
under Amendment 782, a reduction was not merited upon consideration of the
relevant sentencing factors under 18 U.S.C. § 3553(a) and U.S.S.G. § 1B1.10,




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-20510     Document: 00513486433     Page: 2    Date Filed: 04/29/2016


                                  No. 15-20510

comment. (n.1(B)). We review the district court’s denial of the motion for an
abuse of discretion. United States v. Evans, 587 F.3d 667, 672 (5th Cir. 2009).
      Alexander contends that he was entitled to resentencing because he was
eligible for a sentence reduction under Amendment 782. He asserts that the
district court failed to calculate the amended guidelines range that applied in
light of Amendment 782 and did not appropriately consider his post-sentencing
conduct. Alexander further suggests that the district court failed to provide an
adequate explanation for its decision to deny his motion.
      The record establishes that the district court gave due consideration to
Alexander’s § 3582(c)(2) motion, assessed the arguments that he presented in
favor of a reduction, and calculated the initial and amended guidelines ranges.
The district court, as reflected in its reasons for the denial, concluded that the
relevant sentencing factors and the circumstances of the case weighed against
exercising its discretion to grant a reduction. See Dillon v. United States, 560
U.S. 817, 827 (2010); United States v. Whitebird, 55 F.3d 1007, 1010 (5th Cir.
1995). Alexander’s suggestion that the district court did not properly balance
the sentencing factors and that we should reassess them is insufficient to show
an abuse of discretion. See Whitebird, 55 F.3d at 1010. While the district court
was not required to give reasons as long as it considered the relevant factors,
the court nonetheless set forth reasons for its denial that encompassed those
factors. See United States v. Cooley, 590 F.3d 293, 297-98 (5th Cir. 2009).
      For the first time in his reply brief, Alexander contends that the district
court’s refusal to grant a reduction in sentence was tantamount to imposing an
upward departure. We generally do not review an argument that is raised for
the first time in a reply brief. See United States v. Rodriguez, 602 F.3d 346,
360 (5th Cir. 2010). Regardless, the argument lacks merit because § 3582(c)(2)
merely authorizes a limited and discretionary adjustment to an otherwise final



                                        2
    Case: 15-20510    Document: 00513486433      Page: 3    Date Filed: 04/29/2016


                                  No. 15-20510

sentence and is not a plenary resentencing proceeding. See Dillon, 560 U.S. at
826-27; United States v. Doublin, 572 F.3d 235, 238 (5th Cir. 2009).
      Therefore, the district court did not abuse its discretion in denying relief.
See Evans, 587 F.3d at 672. Accordingly, the judgment of the district court is
AFFIRMED.




                                        3